COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-364-CV

      

IN RE OLSHAN FOUNDATION REPAIR 				         RELATORS

COMPANY, LLC AND OLSHAN FOUNDATION

REPAIR COMPANY OF DALLAS, LTD.	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and motion for emergency relief and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and motion for emergency relief are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.



DELIVERED:  October 2, 2008  

FOOTNOTES
1:See
 
T
ex
. R. A
pp
. P. 47.4.